DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2021 and 11/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11158513. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Jeon et al. US 2019/0217277 and Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074).
Re claim 1, Hamalainen teaches a method for forming a rhenium-containing film (fig1, [64]) on a substrate ([64]) by a cyclical deposition process (ALD, [64]), the method comprising: 
contacting the substrate with a first vapor phase reactant comprising a rhenium precursor (20, fig1, [105]), and 
contacting the substrate with a second vapor phase reactant (40, fig1, [107]), wherein the rhenium-containing film comprises boron, sulfur (ReS2, [64, 66]), carbon, nitrogen, phosphorus, or a combination thereof.
Hamalainen does not explicitly show a rhenium precursor comprising an alkyl rhenium oxide precursor.
Jeon teaches using methyl rhenium trioxide (CH3ReO3) as the rhenium precursor ([57]).
Rimoldi teaches methyl rhenium trioxide (MTO) with high volatility as a rhenium precursor used in an ALD process (left col, page 35068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen, Jeon and Rimoldi to use MTO (CH3ReO3) as the highly volatile rhenium precursor for the ALD process (Rimoldi, page 35068 left col, fig1).
Re claim 2, Hamalainen modified above teaches the method of claim 1, wherein the rhenium-containing film comprises at least one of a rhenium boride film, a rhenium sulfide film (Hamalainen, [64]), a rhenium carbide film, a rhenium nitride film (Hamalainen, [64]), and a rhenium phosphide film.
Re claim 3, Hamalainen modified above teaches the method of claim 1, wherein the second vapor phase reactant comprises at least one of an oxygen containing precursor, a boron containing precursor, a sulfur containing precursor (Hamalainen, [124]), and a hydrogen containing precursor (Hamalainen, [124]).
Re claim 4, Hamalainen modified above teaches the method of claim 1, further comprising forming a conductive capping layer over a surface of the rhenium-containing film (Hamalainen, gate as the capping layer when rhenium containing film used as a channel material or contact as capping layer formed on top of rhenium containing vias, [4]).
Re claim 8, Hamalainen modified above teaches the method of claim 1, wherein the alkyl rhenium oxide precursor comprises methyl rhenium trioxide (CH3ReO3) (Jeon, CH3ReO3, [57]).
Re claim 11, Hamalainen modified above teaches the method of claim 1, wherein the second vapor phase reactant comprises at least one of hydrogen sulfide (H2S) (Hamalainen, [124]), sulfur dioxide (SO2), carbon disulfide (CS2), dimethyl sulfide (C2H6S) (Hamalainen, [124]), methanethiol (CH3SH) (Hamalainen, [124]), and dialkyl disulfides.
Re claim 12, Hamalainen modified above teaches the method of claim 11, wherein the rhenium-containing film comprises rhenium disulfide (ReS2) (Hamalainen, [64]).
Re claim 13, Hamalainen modified above teaches the method of claim 1, wherein second vapor phase reactant comprises at least one of hydrogen sulfide (H2S) (Hamalainen, [124]), molecular hydrogen (H2), atomic hydrogen (H), a hydrogen based plasma, hydrazine (N2H4), forming gas (H2 + N2), ammonia (NH3), and an ammonia-hydrogen (NH3-H2) mixture.
Re claim 14, Hamalainen modified above teaches the method of claim 1, wherein the cyclical deposition process comprises an atomic layer deposition (ALD) process (Hamalainen, [64]).
Re claim 16, Hamalainen modified above teaches a semiconductor device structure comprising a rhenium-containing film formed by the method of claim 1 (Hamalainen, [4]).
Re claim 17, Hamalainen modified above teaches a reaction system configured to perform the method of claim 1 (Hamalainen, F-120 ALD reactor, [64, 169]).
Re claim 18, Hamalainen teaches a method for forming a rhenium-containing film (fig1, [64]) on a substrate ([64]) by a cyclical deposition process (ALD, [64]), the method comprising: 
contacting the substrate with a first vapor phase reactant comprising a rhenium precursor (20, fig1, [105]),
contacting the substrate with a second vapor phase reactant (40, fig1, [107]), wherein the rhenium-containing film comprises at least one of a rhenium boride film, a rhenium sulfide film  (ReS2, [64, 66]), a rhenium nitride film, rhenium phosphide film, and an elemental rhenium film.
Hamalainen does not explicitly show a rhenium precursor comprising a rhenium oxyhalide precursor, an alkyl rhenium oxide precursor, a cyclopentadienyl based rhenium precursor, or a rhenium carbonyl halide precursor. 
Jeon teaches using methyl rhenium trioxide (CH3ReO3) as the rhenium precursor ([57]).
Rimoldi teaches methyl rhenium trioxide (MTO) with high volatility as a rhenium precursor used in an ALD process (left col, page 35068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen, Jeon and Rimoldi to use MTO (CH3ReO3) as the highly volatile rhenium precursor for the ALD process (Rimoldi, page 35068 left col, fig1).
Re claim 19, Hamalainen modified above teaches the method of claim 18, wherein the second vapor phase reactant comprises at least one of an oxygen containing precursor, a boron containing precursor, a sulfur containing precursor (Hamalainen, [124]), and a hydrogen containing precursor (Hamalainen, [124]).
Re claim 20, Hamalainen modified above teaches the method of claim 18, wherein the second vapor phase reactant comprises at least one of hydrogen sulfide (H2S) (Hamalainen, [124]), sulfur dioxide (SO2), carbon disulfide (CS2), dimethyl sulfide (C2H6S) (Hamalainen, [124]), methanethiol (CH3SH) (Hamalainen, [124]), and dialkyl disulfides.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Jeon et al. US 2019/0217277, Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074) and Karpov et al. US 2019/0348511.
Re claim 5, Hamalainen does not explicitly show the method of claim 4, wherein the conductive capping layer comprises at least one of a titanium nitride, a rhenium boride, a rhenium carbide, a rhenium phosphide, a rhenium nitride, a tantalum nitride, tantalum, a tungsten carbide, molybdenum, or a niobium boride.
Hamalaine teaches using rhenium containing thin film as work function metal ([4]).
Karpov teaches forming TiN or Tantalum (292, fig3A, [59]) as diffusion layer above a work function layer (291, fig3A, [59]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and Karpov to form a diffusion barrier TiN or Ta above the rhenium containing contact layer to prevent diffusion of  contaminants into the contact (Karpov, [59]).
Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Vanderspurt US 4048110.
Re claim 9, Hamalainen teaches a method for forming a rhenium-containing film (fig1, [64]) on a substrate ([64]) by a cyclical deposition process (ALD, [64]), the method comprising: 
contacting the substrate with a first vapor phase reactant comprising a rhenium precursor (20, fig1, [105]), and 
contacting the substrate with a second vapor phase reactant (40, fig1, [107]), wherein the rhenium-containing film comprises boron, sulfur (ReS2, [64, 66]), carbon, nitrogen, phosphorus, or a combination thereof.
Hamalainen does not explicitly show wherein the cyclopentadienyl based rhenium precursor comprises at least one of a cyclopentadienyl rhenium hydride and a cyclopentadienyl rhenium carbonyl.
Vanderspurt teaches cyclopentadienyl rhenium hydride used as a precursor to form desired rhenium decomposition product (col2, line 20-35 and col3, line 1-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and Vanderspurt to use cyclopentadienyl rhenium hydride as a Re precursor. The motivation to do so is to select a precursor relatively stable and thermally decomposable to form desired rhenium product (Vanderspurt, col3, line 1-20).
Re claim 10, Hamalainen shows the method substantially as applied to claim 1, wherein the precursor may comprise halide ligands ([66]).
Hamalainen does not explicitly show the method of claim 1, wherein the first vapor phase reactant comprises ReCl[CO]5.
Vanderspurt teaches rhenium precursor with the form of RRe(CO)5  as rhenium precursor (col3, line 1-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and Vanderspurt to use ReCl[CO]5 as the rhenium precursor because ReCl[CO]5 is relatively stable and thermally decomposable to form desired rhenium product (Vanderspurt, col3, line 1-20).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hamalainen et al. US 2018/0155832 in view of Jeon et al. US 2019/0217277, Rimoldi et al. (Atomic Layer Deposition of Rhenium−Aluminum Oxide Thin Films and ReOx Incorporation in a Metal−Organic Framework; ACS Appl. Mater. Interfaces 2017, 9, 35067−35074) and Hatanpaa et al. US 2019/0249300.
Re claim 15, Hamalainen does not explicitly show the method of claim 1, wherein the cyclical deposition process comprises a cyclical chemical vapor deposition (CCVD) process.
Hatanpaa teaches using a cyclical CVD process to increase growth rate ([41]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hamalainen and replace the ALD process with a CCVD process to increase growth rate (Hatanpaa, [41]).
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim and on the ground of nonstatutory double patenting, but would be allowable if rewritten in independent form including all of the limitations of the base claim and timely filed a terminal disclaimer used to overcome the nonstatutory double patenting rejection.
Specifically, the limitations are material to the inventive concept of the application in hand to form ALD rhenium containing film with boron and/or carbon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812